DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 15 February 2022.  The instant application claims priority to 23 April 2015.
Claim(s) 1-9 is/are pending and present for examination.  Claim(s) 1, 4, and 7 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, and 7 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 is being considered by the examiner.

Claim Objections
As per claims 1, 4, and 7, the objections are withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 4, and 7, the claim(s) recite(s) in part “selecting a portion of textual terms” and “determining by the processors whether or not the result set exceeds a threshold match.”
The limitations directed towards selecting and determining are interpreted to be the observation or judgment about textual terms and a threshold match, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory”, “computer”, and “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “selecting” feature in the context of this claim encompasses the user mentally evaluating a content contribution and selecting a portion of textual terms for use in a search query. For example, “determining” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether a result set is greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., “querying the existing content by a processor” and “applying the content contribution”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed features of “querying” and “applying” are merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “querying” and “applying” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "querying” and “applying” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the querying is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 5, and 8, the limitations are directed towards further defining the result set, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “result set” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 3, 6, and 9, the limitations are directed towards “determining a threshold match” and “computing a difference in words” are interpreted to be the observation or judgment about determining a match and computing a difference in words, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “determining” feature in the context of this claim encompasses the user mentally evaluating textual terms to with text annotated by a structural element. For example, “computing” in the context of this claim encompasses mentally or physically recording the outcome of a determination with regards to whether words are different between the content contribution and the text annotated by a structural element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites displaying the difference in a window. The window is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “determining” and “computing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "determining” and “computing” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the execution of a query only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the querying is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, USPGPUB No. 2012/0330968, filed on 5 October 2011, and published on 27 December 2012, in view of Hong et al, USPGPUB No. 2008/0201651, filed on 13 August 2007, and published on 21 August 2008.
As per independent claims 1, 4, and 7,  Lee, in combination with Hong, discloses:
A content contribution validation method comprising:
receiving in memory of a host computing system, from over a computer communications network, a text content contribution to existing text content stored in data storage coupled to the host computing system  {See Lee, [0026], wherein this reads over “the primary electronic documents 120 may be stored on one or more primary document server 114.  The primary document server 114 may be connected to the comment association system 170 via a network 104, such as the Internet”; and [0033], wherein this reads over “The comment server 115 may receive the comments 121 from one or more users and may store such comments in a local or remote storage associated with the comment server 115”};
selecting a portion of textual terms in the text content contribution and generating a text  search query utilizing the selected portion of textual terms, the portion of textual terms separate from the separately existing content {See Lee, [0082], wherein this reads over “More particularly, the comment association system 170 may identify one or more markers which are related to the key terms (i.e. markers which are contained in comments having one or more of the key terms identified in 304)”; and [0086], wherein this reads over “That is, one or more of the key terms identified at 304 may be used as a search term to search comments 121 to identify any of the comments which contain a predetermined number of the key terms”};
querying the separately existing content by a processor of the host computing system using the search query generated utilizing the selected portion of textual terms that is separate from the separately existing content {See Lee, [0082], wherein this reads over “More particularly, the comment association system 170 may identify one or more markers which are related to the key terms (i.e. markers which are contained in comments having one or more of the key terms identified in 304)”; and [0086], wherein this reads over “That is, one or more of the key terms identified at 304 may be used as a search term to search comments 121 to identify any of the comments which contain a predetermined number of the key terms”}, and receiving a result set from the search query {See Hong, [0046], wherein this reads over “Using a web-based annotations service such as that made available by the client-side annotation module 106, users are given the ability to bookmark web documents and attach a set of tags or keywords to (or more generally annotate, by for example highlighting or attaching comments to) the document bookmark at the page level (and in an alternate embodiment to document elements at the sub-document element level)” and “Subsequently, the user may search and retrieve the document from the user's personal bookmark collection using the set of tags of the user”};
determining by the processor whether or not the result set exceeds a threshold match, the threshold match indicating a threshold number of terms match text in the separately existing content {See Lee, [0053], wherein this reads over “For example, the comment association module 232 may extract key words or key phrases from a snippet or a set of related snippets. The comment association module 232 may then identify one or more comments 121 which are associated with the same key terms. The resulting set of comments may then be validated. That is, the comment association module 232 may determine whether the identified comments are sufficiently related to the primary electronic document (or the set of related primary electronic documents) by calculating one or more relation score for those comments and comparing the relation score to a threshold. The relation score may be a measure of the degree of similarity between a comment 121 and a primary electronic document 120 or set of related primary electronic documents 120. If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120. In at least some embodiments, the API 150 may return one or more of the comments which have been determined to be sufficiently related to a primary electronic document or a set of primary electronic documents to a system, subsystem or module which placed a function call to the API 150.”}; and,
integrating the text content contribution to the existing text content in response to a determination that the result set exceeds the threshold match by adding the text content contribution to the existing text content so that the text content contribution and existing text content no longer are separate from one another, but otherwise rejecting the text content contribution {See Lee, [0053], wherein this reads over “If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120”; and [0093], wherein this reads over “In at least some embodiments, at 310, the comment association system 170 may associate one or more validated comments with the primary electronic document 120 by generating a web page which identifies one or more of the primary electronic documents received at 302 and one or more of the comments validated at 308. That is, the web page may display both primary electronic documents and comments which are determined to be related to the primary electronic documents in a common web page to visually represent the relationship between the primary electronic documents and the comments”}.
	Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  While Lee discloses the comparison of a comment against a document, Lee fails to expressly disclose the claimed feature of “querying the existing content by a processor of the host computing system using the search query and receiving a result set from the search query.”  Hong is directed to invention of annotating documents using a viewer.  Specifically, Hong discloses that "[u]sing a web-based annotations service such as that made available by the client-side annotation module 106, users are given the ability to bookmark web documents and attach a set of tags or keywords to (or more generally annotate, by for example highlighting or attaching comments to) the document bookmark at the page level (and in an alternate embodiment to document elements at the sub-document element level)” and that “the user may search and retrieve the document from the user's personal bookmark collection using the set of tags of the user.”  See Hong, [0046].  Wherein Hong discloses that a set of documents may be searched (i.e. querying the existing content) using the set of tags of the user (i.e. using the textual terms), it would have been obvious to one of ordinary skill in the art to improve the prior art of Lee with that of Hong for the predictable result of a system wherein the key terms of Lee may be utilized to search the document set as disclosed by Hong.
Claims 2, 3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Hong, and in further view of Chandra, USPGPUB No. 2008/0005101, filed on 21 June 2007, and published on 3 January 2008.
As per dependent claims 2, 5, and 8, Lee, in combination with Hong and Chandra, discloses:
The method of claim 1, wherein the result set is weighted based upon a presence of one or more of the textual terms in text annotated by one or more structural elements of the existing content predetermined to be of greater importance than other structural elements of the existing content {See Chandra, [0032], wherein this reads over “For instance, a searcher can perform a search for internet documents that include certain user-specified search terms within such targets as 1) a highlighted portion of the internet document, 2) a title of an internet document, 3) a comment associated with a highlighted portion of an internet document, and/or 4) a web page or internet document”; and [0035], wherein this reads over “the search engine processes the search query to identify those documents that satisfy the search parameters”}.
Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  Hong is directed to invention of annotating documents using a viewer.  The combination of Lee and Hong fails to expressly disclose the claimed feature of “wherein the result set is weighted based upon a presence of one or more of the textual terms in text annotated by one or more structural elements of the existing content predetermined to be of greater importance than other structural elements of the existing content.”  Chandra is directed to the invention of determining the significance and relevance of a web page, or a portion thereof.  Specifically, Chandra discloses that "a searcher can perform a search for internet documents that include certain user-specified search terms within such targets as 1) a highlighted portion of the internet document, 2) a title of an internet document, 3) a comment associated with a highlighted portion of an internet document, and/or 4) a web page or internet document” and “the search engine processes the search query to identify those documents that satisfy the search parameters.”  See Chandra, [0032] and [0035].  Wherein Chandra discloses a system for a targeted search of documents within portions such as the title or a comment associated with a highlighted portion, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lee and Hong with that of Chandra for the predictable result of a system wherein the user tags of Lee may be compared against specific portions of a document (i.e. structural elements) and deemed of particular importance.
As per dependent claims 3, 6, and 9, Lee, in combination with Hong and Chandra, discloses:

The method of claim 1, further comprising:

determining a threshold match of the textual terms to text annotated by a structural element {See Lee, [0022], wherein this reads over “determining, at the comment association system, whether an identified comment is sufficiently related to the one or more primary electronic documents by calculating one or more relation score for that identified comment and comparing the relation score to one or more threshold”};

computing a difference in words between the content contribution and the text annotated by a structural element {See Lee, [0053], wherein this reads over “The relation score may be a measure of the degree of similarity between a comment 121 and a primary electronic document 120 or set of related primary electronic documents 1d20.  If an identified comment is sufficiently related to the one or more primary electronic documents (i.e. if the relation score between the comment and the primary electronic document exceeds a threshold), then the comment association module 232 may associate the comment with the primary electronic document 120”}; and,

displaying the difference in a window {See Chandra, [0045], wherein this reads over “For instance, one graphic or icon may represent a document's relevance as measured under one algorithm, while a second graphic represents the document's relevance as measured under another algorithm.  For example, separate graphics or icons may be used to display information about the highlights and comments in the associated documents”}. 

	Lee is directed to the invention of matching comment data to text data.  Specifically, Lee discloses a system wherein a comment is compared against a primary electronic document or a set of related primary electronic documents.  Hong is directed to invention of annotating documents using a viewer.  The combination of Lee and Hong fails to expressly disclose the claimed feature of “displaying the difference in a window.”  Chandra is directed to the invention of determining the significance and relevance of a web page, or a portion thereof.  Specifically, Chandra discloses that "one graphic or icon may represent a document's relevance as measured under one algorithm, while a second graphic represents the document's relevance as measured under another algorithm.”  See Chandra, [0045].  Wherein Chandra discloses that a graphic representing the document's relevance may be displayed (i.e., displaying the difference in a window,” it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Lee and Hong with that of Chandra for the predictable result of a system wherein the resulting difference as determined by Lee may be displayed graphically as disclosed by Chandra. 

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 101
While Applicant provides for an interpretation of a 35 U.S.C. 101 analysis, Applicant fails to specifically provide how the instant claims would comprise patentable subject matter under said interpretation.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims would provide patentable subject matter under 35 U.S.C. 101.
Accordingly, the claim rejections under 35 U.S.C. 101 are maintained.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152